

SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (referred to as the “Agreement”)
dated as of February 27, 2006, is by and between Adam M. Aron (referred to as
the “EXECUTIVE”) and Vail Resorts, Inc. (referred to as the “COMPANY”). The
EXECUTIVE and the COMPANY may be referred to collectively as the “Parties”.
 
WHEREAS, the EXECUTIVE is the Chairman of the Board of Directors and the Chief
Executive Officer of the COMPANY; and
 
WHEREAS, the EXECUTIVE and the COMPANY agree that on the EXECUTIVE’S Final Date
of Employment, as hereinafter defined, the EXECUTIVE will no longer perform
services as an employee of the COMPANY or its subsidiaries, will no longer be a
member of the Board of Directors of the COMPANY or its subsidiaries, and will
cease to be eligible to participate in benefit plans for active employees of the
COMPANY; and
 
WHEREAS, the EXECUTIVE has served the COMPANY for almost a decade; and
 
WHEREAS, the EXECUTIVE acknowledges that, as of the Final Date of Employment, he
has no entitlement to continued pay or benefits under the Employment Agreement
between the EXECUTIVE and the COMPANY dated as of July 29, 1996, as amended (the
“Employment Agreement”); and
 
WHEREAS, the COMPANY wishes to provide the EXECUTIVE with equitable
compensation, notwithstanding his resignation, to compensate him for his service
and the EXECUTIVE’S assistance in providing the COMPANY with an orderly
transition of management; and
 
WHEREAS, the COMPANY, therefore, wishes to pay the EXECUTIVE the amounts set
forth herein, less statutory and authorized deductions;
 
In consideration of the mutual promises contained in this Agreement, the COMPANY
and the EXECUTIVE agree as follows:
 
1.  As used herein, the following terms, when capitalized, shall have the
following meanings:
 
(a)  “Companies” shall mean the COMPANY and all of its subsidiaries and
controlled affiliates.
 
(b)  “Confidential Information” shall mean budgets, business plans, financial
projections, terms of transactions under consideration, strategies, financial
statements and results, plans or drawings, lease terms, customer lists and
information, prospect lists, club membership rolls, trade secrets, and other
information, whether in tangible or electronic media format, pertaining to the
business and operations of the Companies. In addition, without in any way
limiting the foregoing, Confidential Information includes any and all
information in the EXECUTIVE’S possession or of which the EXECUTIVE has
knowledge relating to or arising out of any actual or threatened regulatory
investigation or proceeding or settlement or any other litigation, claim,
investigation, suit, action or other proceeding involving or relating to the
Companies, whether such investigation,
 


--------------------------------------------------------------------------------



or proceeding, settlement, claim, litigation, suit, action or other proceeding
or the EXECUTIVE’S knowledge thereof occurred or was obtained during or prior to
or after the term of the EXECUTIVE’S employment by the COMPANY. Confidential
Information does not include any information which is generally available to the
public or hereafter becomes available to the public without the fault of the
EXECUTIVE, and it shall not include club membership rolls sent to the EXECUTIVE
in his capacity as a member of the applicable club, provided that the EXECUTIVE
agrees that he will use such club membership rolls only in accordance with the
rules and regulations of the applicable club.
 
(c)  “Constituting Documents” shall mean the articles or certificates of
incorporation, bylaws, or similar organizational documents for each of the
Companies.
 
(d)  “Final Date of Employment” shall mean February 27, 2006.
 
(e)  “Legal Proceeding” shall mean any claim, demand, pending or threatened
legal, regulatory or administrative proceeding and any other action of any
nature, whether known or unknown.
 
(f)  “Released Person” shall mean each of the Companies, and any of their
current and former officers, directors, employees, shareholders, partners,
members, agents, representatives, legal representatives, accountants, and their
successors and assigns.
 
2.  The employment relationship between the EXECUTIVE and the COMPANY will
terminate on the Final Date of Employment. This Agreement shall constitute the
EXECUTIVE’S resignation from the Board of Directors of the COMPANY and all other
officer, director and employee positions with the Companies, in each case
effective on the Final Date of Employment. The parties hereto acknowledge that,
following the Final Date of Employment, the EXECUTIVE shall not be considered an
executive officer of the COMPANY.
 
3.  In consideration for the EXECUTIVE entering into this Agreement:
 
(a)  conditioned on the execution and non-revocation, pursuant to Section 14
hereof, of this Agreement, the COMPANY agrees to pay the EXECUTIVE, on August
31, 2006 the sum of $1,508,795 and on September 30, 2006, the sum of $1,141,000,
in each case less statutory and authorized deductions; and
 
(b)  the COMPANY agrees to pay the EXECUTIVE, on March 3, 2006, full payment of
any amount owing to the EXECUTIVE in respect of base salary for the period
through February 27, 2006, as well as accrued and unused paid time off, less a
pro-rated Mandatory Time Off deduction, through such date (as reflected on the
human resources records of the COMPANY).
 
4.  In addition to that set forth in Section 3 above, the following shall be
applicable as a result of the EXECUTIVE’S separation:
 

-2-

--------------------------------------------------------------------------------





 
(a)  After the Final Date of Employment: (i) the EXECUTIVE shall neither accrue
salary nor paid time off nor participate in (A) COMPANY Medical and Dental Plans
(other than as required under COBRA at the EXECUTIVE’S sole expense), (B) Short
Term or Long Term Disability Insurance, (C) COMPANY sponsored Life or ADD
insurance programs, or (D) any other compensation or benefit plans, programs or
arrangements maintained or contributed to by any of the Companies; (ii) he shall
have no right to make contributions or earn COMPANY Matching Contributions in
the COMPANY’S 401(k) Plan (except for any COMPANY Matching Contributions due but
not yet made or for any excess EXECUTIVE or COMPANY contributions, and
attributable earnings, to be refunded to him for fiscal year 2005); and (iii)
except as otherwise provided in Sections 4(f) and 5 below, he shall no longer be
entitled to any perquisites made available to active executives or employees of
the COMPANY, including, but not limited to parking or the use of COMPANY owned
and promotional vehicles. The EXECUTIVE’S rights with respect to his accrued
benefits, as of the Final Date of Employment, under the COMPANY’S 401(k) Plan
will be as set forth in the applicable plan documents, and any conversion or
continuation right the EXECUTIVE may have under any other COMPANY employee
benefit plan will be as set forth in the applicable plan document and shall be
at his sole expense. Other than as expressly set forth in this Agreement, the
EXECUTIVE will have no continuing rights under any employee benefit plan or
arrangement of the Companies following the Final Date of Employment.
 
(b)  The EXECUTIVE shall not be eligible to earn and receive a bonus award for
fiscal year 2006.
 
(c)  Any stock options, restricted stock or other equity-based compensation
awards held by the EXECUTIVE that are not vested and, in the case of stock
options, exercisable as of the EXECUTIVE’S Final Date of Employment will be
immediately cancelled and forfeited.
 
(d)  Notwithstanding anything in this or another document to the contrary,
all vested options to purchase stock of the COMPANY held by the EXECUTIVE after
the Final Date of Employment (each of which is listed on Annex A hereto) shall
continue to be exercisable until May 28, 2006 (but in no event beyond the full
term of the option). Any such options that are not exercised by May 28, 2006
shall be forfeited.
 
(e)  The COMPANY shall reimburse the EXECUTIVE for reasonable expenses incurred
by him in the course of performing his duties with the COMPANY prior to the
Final Date of Employment (or expenses specifically authorized in advance by the
COMPANY in connection with his performance of any services requested of him by
the COMPANY pursuant to Section 7(a) below), so long as such expenses were
incurred in compliance with the COMPANY’S policies with respect to travel,
entertainment and other business expenses, and the EXECUTIVE has complied with
the COMPANY’S requirements with respect to submitting, reporting and
documentation of such expenses. In addition, the EXECUTIVE may use a credit of
the COMPANY at the Mirabelle
 

-3-

--------------------------------------------------------------------------------



restaurant toward expenses incurred for the March 20, 2006 Executive Committee
Dinner now scheduled to be held in his residence.
 
(f)  For the period through the end of the 2006 ski season the EXECUTIVE and his
immediate family members shall continue to have ski privileges and ski school
privileges equivalent to those given to non-employee members of the Board of
Directors of the COMPANY.
 
(g)  For the period through August 28, 2006, the COMPANY shall maintain (i) an
appropriate forwarding message recorded by the EXECUTIVE and approved by the
COMPANY on voicemail for the EXECUTIVE’S former COMPANY telephone number, and
(ii) an autoresponse on the email address adama@vailresorts.com with an
appropriate forwarding email response created by the EXECUTIVE and approved by
the COMPANY. In addition, through August 28, 2006, the Company shall forward to
the EXECUTIVE, at an address he may reasonably provide from time to time, any
first class mail addressed to the EXECUTIVE at the COMPANY’s offices which the
COMPANY determines is his personal mail.
 
(h)  The COMPANY shall pay the EXECUTIVE’S reasonable legal fees and expenses
(not to exceed $12,500) incurred by him in negotiating and executing this
Agreement.
 
5.  The COMPANY further agrees that the EXECUTIVE shall retain the following
club memberships previously vested in the EXECUTIVE in connection with his
employment with the COMPANY: (i) one transferable charter membership in the
Beaver Creek Club which shall carry a value as if the EXECUTIVE paid a $60,000
cash initiation fee for such membership, (ii) two transferable memberships in
the Red Sky Ranch Golf Club which shall carry a value as if the EXECUTIVE paid a
$175,000 cash initiation fee for each such membership, and (iii) one
nontransferable honorary membership in the Game Creek Club. After September 26,
2006 (May 1, 2006 in the case of the Beaver Creek Club), the EXECUTIVE will be
responsible for payment of all annual dues, fees and assessments and shall
assume all obligations relating to such club memberships held by the EXECUTIVE.
The EXECUTIVE may transfer his Beaver Creek Club membership to the purchaser of
his Beaver Creek home, or may otherwise resign the membership per the standard
terms of the Beaver Creek Club. The EXECUTIVE may transfer one or both of the
Red Sky Ranch Golf Club memberships if and when and to whom the lot purchased by
the EXECUTIVE in the Red Sky Ranch golf community pursuant to his employment
agreement with the Company is sold, without restriction by the Red Sky Ranch
Club and with no membership initiation fee or transfer fee being owed, or the
EXECUTIVE may otherwise resign such memberships per the standard terms of the
Red Sky Ranch Golf Club, except that if he resigns from one or both of his Red
Sky Ranch Golf Club memberships, the amount refunded to the EXECUTIVE following
the resale of his memberships after such resignation shall be $175,000 per
membership. 
 
6.  (a) In return for the consideration and other promises by the COMPANY set
forth in this Agreement, the EXECUTIVE for himself and his representatives,
heirs, and assigns, hereby releases and discharges each of the Released Persons
from all Legal Proceedings, known or unknown, that he may have against any of
the Released Persons, including, but not limited to,
 

-4-

--------------------------------------------------------------------------------



claims that in any manner relate to, arise out of or involve any aspect of his
employment with the COMPANY, and his separation from that employment, including,
but not limited to, any rights or claims under the Federal Worker Adjustment and
Restraining Notification Act, 29 U.S.C. §2101 et seq.; the Colorado
Anti-Discrimination Act, Colo. Rev. Stat. §21-34-401, et seq.; the Family and
Medical Leave Act, 29 U.S.C. §2601 et seq.; the Age Discrimination in Employment
Act, 29 U.S.C. §621 et seq.; the Civil Rights Act of 1964, as amended, 42
U.S.C., §2000e, et seq.; the Americans with Disabilities Act, 42 U.S.C. §12101,
et seq.; the Sarbanes-Oxley Act of 2002, 18 U.S.C. §800 et seq.; Executive Order
11246; the Civil Rights Act of 1866, as reenacted, 42 U.S.C. §1981; and any and
all other municipal, state, and/or federal statutory, executive order, or
constitutional provisions pertaining to an employment relationship. This release
and waiver also specifically includes, but is not limited to, any Legal
Proceedings in the nature of tort or contract claims, including specifically
claims of wrongful discharge, breach of contract, promissory estoppel,
intentional or negligent infliction of emotional distress, interference with
contract, libel, slander, breach of covenant of good faith and fair dealing, or
other such claims, including, but not limited to, those arising out of or
involving any aspect of his employment or separation from employment with the
COMPANY. Except as provided in Section 4(h) above, this release includes any and
all claims seeking attorney fees, costs, and other expenses related to the
claims released herein.
 
However, this release and waiver shall not apply to: (i) any rights which, by
law, may not be waived; (ii) rights and claims that arise from acts or events
occurring after the effective date of this Agreement; (iii) claims with respect
to the EXECUTIVE’S accrued benefits, as of the Final Date of Employment, under
the COMPANY’S 401(k) Plan which will be as set forth in the applicable plan
documents, or any conversion or continuation right the EXECUTIVE may have under
any other COMPANY employee benefit plan which will be as set forth in the
applicable plan document and shall be at his sole expense; (iv) rights to
indemnification or advancement of expenses under the Amended and Restated
Certificate of Incorporation and Amended and Restated Bylaws of the COMPANY; (v)
rights as a shareholder of the COMPANY; (vi) rights under an executory purchase
and sale agreement for real estate, and rights as an owner of real estate, in
either case constructed and sold by the COMPANY as to which the EXECUTIVE is the
purchaser; or (vi) claims for breach by the COMPANY of this Agreement.
 
The EXECUTIVE also specifically covenants and represents that he has not and
will not bring suit or file any charge, grievance or complaint, of any nature in
relation to any claim or right waived herein, against the Released Persons.
 
SUMMARY OF RELEASE AND WAIVER OF CLAIMS: Please read the three immediately
preceding paragraphs carefully and have them explained to you by your attorney.
In summary, what the paragraphs say and what you, the EXECUTIVE, agree to do by
executing this Agreement is to give up your right to pursue any legal claim that
you might have against the COMPANY (Vail Resorts, Inc.) and related companies
(including Vail Resorts Development Company, The Vail Corporation and Vail
Summit Resorts, Inc.), their current and former, officers, directors,
shareholders, agents, and/or employees. It applies whether or not you are aware
of the claims. It applies to claims that arose (meaning the important facts and
occurrences which create or support the claim happened) at any time up to and
including the time of your execution of this Agreement. It does not apply to any
claims that might arise (meaning that the important facts or occurrences that
 

-5-

--------------------------------------------------------------------------------



create or support the claim happen) after the date of execution of this
Agreement. As stated above, the release and waiver includes, but is not limited
to, any and all claims arising from your employment or your separation from
employment with the COMPANY. Such claims would include claims of employment
discrimination or wrongful discharge and claims arising under any federal,
state, and local laws, including, but not limited to, those listed by name
above. Once you have entered into this Agreement, you will have agreed not to
seek to bring those claims in a court or other forum at any time in the future.
In effect, you are exchanging your right to bring or pursue those claims,
whether they are worth anything or not, for the actions to be taken for your
benefit by the COMPANY and other promises in this Agreement.
 
(b) In return for the consideration and other promises by the EXECUTIVE set
forth in this Agreement, the Companies hereby release and discharge the
EXECUTIVE, and his representatives, heirs and assigns (the “EXECUTIVE Released
Persons”) from all Legal Proceedings, known or unknown, that they may have
against any of the the EXECUTIVE Released Persons, including but not limited to,
claims that in any manner relate to, arise out of or involve any aspect of the
EXECUTIVE’S employment with the COMPANY, and his separation from that
employment. This release and waiver also specifically includes, but is not
limited to, any Legal Proceedings in the nature of tort or contract claims,
including specifically claims of wrongful discharge, breach of contract,
promissory estoppel, intentional or negligent infliction of emotional distress,
interference with contract, libel, slander, breach of covenant of good faith and
fair dealing, or other such claims, including, but not limited to, those arising
out of or involving any aspect of his employment or separation from employment
with the COMPANY. This release includes any and all claims seeking attorney
fees, costs, and other expenses related to the claims released herein. However,
this release and waiver shall not apply to: (i) any rights which, by law, may
not be waived; (ii) rights and claims that arise from acts or events occurring
after the effective date of this Agreement; (iii) rights under any executory
purchase and sale agreement for real estate constructed and sold by the COMPANY
as to which the EXECUTIVE is the purchaser, and (iv) claims for breach of any
provision of this Agreement by the EXECUTIVE.
 
The Companies also specifically covenant and represent that they have not and
will not bring suit or file any charge, grievance or complaint, of any nature in
relation to any claim or right waived herein against the EXECUTIVE.
 
(c) The parties acknowledge the continuing validity, after the Final Date of
Employment, of the Undertaking for Advancement of Expenses dated October 15,
2004 (the “Undertaking”) and of any right or claims that the COMPANY or any of
the other Companies, as applicable, may have or assert in accordance with the
Undertaking, the Amended and Restated Certificate of Incorporation and Amended
and Restated Bylaws of the COMPANY, or other Constituting Documents applicable
to the EXECUTIVE, for reimbursement of attorneys’ fees, indemnity sums, or any
other sums paid or incurred in the EXECUTIVE’S defense by the COMPANY, or any of
the Companies, in connection with any Legal Proceeding.
 
7.  The EXECUTIVE agrees to the following:
 
(a)  The EXECUTIVE shall cooperate with and assist the COMPANY whenever
reasonably possible, when reasonably requested to do so by the COMPANY
 

-6-

--------------------------------------------------------------------------------



through December 31, 2006, so that all of the EXECUTIVE’S duties,
responsibilities and pending matters can be transferred in an orderly way.
 
(b)  The EXECUTIVE shall remove all of his personal possessions from his office
by no later than March 31, 2006, provided that the EXECUTIVE shall not return to
his office after the Final Date of Employment other than at such time agreed to
by the COMPANY in order to remove his personal possessions. The EXECUTIVE shall
return all COMPANY materials that may have been issued to the EXECUTIVE,
including, but not limited to, keys, written or electronic Confidential
Information, and credit cards, and to promptly file any outstanding final
expense report; provided, however, that EXECUTIVE will be entitled to retain his
laptop computer and related home docking station. The EXECUTIVE shall pay
Vailnet for its high-speed ISP service to his residence commencing as of the
Final Date of Employment. Subject to compliance with his obligations herein with
respect to the use and disclosure of Confidential Information, the EXECUTIVE
will be entitled to retain his electronic rolodex and schedule.
 
(c)  The EXECUTIVE shall not use or disclose to anyone not connected with the
COMPANY, or use for his own benefit or that of third parties, any Confidential
Information or trade secrets that the EXECUTIVE obtained during his employment
with the COMPANY, except as required in any judicial or administrative
proceeding.
 
(d)  The EXECUTIVE shall not make any copies for his own use or for the benefit
of unrelated third parties, of any prospect lists, any memoranda, books,
records, or documents, whether in tangible or electronic media form, which
contain Confidential Information or trade secrets belonging to the COMPANY,
except as required in any judicial or administrative proceeding.
 
(e)  For the period through the first anniversary of the Final Date of
Employment, the EXECUTIVE will not, except with the prior written consent of the
Board of Directors of the COMPANY, directly or indirectly own, manage, operate,
join, control, finance or participate in the ownership, management, operation,
control or financing of, or be connected as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise with, or use
or permit his name to be used in connection with, any business or enterprise
that is engaged in a “Competing Enterprise,” which is defined as an entity whose
operations are conducted within the ski industry in North America or in the real
estate development, lodging or hospitality industries in the State of Colorado.
Notwithstanding the foregoing, the EXECUTIVE may participate, own, finance,
manage, obtain employment or otherwise be connected with a larger regional,
national or international business or enterprise (a “New Employer”) which owns
or operates a Competing Enterprise as a brand, branch, division, subsidiary or
affiliate provided that (i) the Competing Enterprise accounts for less than 10%
of the New Employer’s annual revenues and annual net income on both a historical
or pro forma basis for the New Employer’s most recently completed fiscal year,
and (ii) the EXECUTIVE’S duties for the New Employer are not primarily related
to the conduct of such Competing Enterprise. The foregoing restrictions shall
not be construed to prohibit the ownership by the EXECUTIVE of less than five
percent (5%) of any class of securities of any corporation which is engaged in
any of the foregoing businesses having
 

-7-

--------------------------------------------------------------------------------



a class of securities registered pursuant to the Securities Exchange Act of 1934
(the “Exchange Act”), provided that such ownership represents a passive
investment and that neither the EXECUTIVE nor any group of persons including the
EXECUTIVE in any way, either directly or indirectly, manages or exercises
control of any such corporation, guarantees any of its financial obligations,
otherwise takes any part in its business (other than exercising his rights as a
shareholder), or seeks to do any of the foregoing.
 
(f)  The EXECUTIVE further covenants and agrees that through the first
anniversary of the Final Date of Employment, the EXECUTIVE will not solicit for
another business or enterprise any person who is a managerial or higher level
employee of the Company at the time of the EXECUTIVE’S termination.
 
(g)  The EXECUTIVE agrees that, through June 28, 2006, he will not (and he will
direct his immediate family to not) make any public statements (whether positive
or negative) with respect to any of the Companies unless prior written approval
of the statement is given to the EXECUTIVE by a successor Chief Executive
Officer of the COMPANY. For the purposes hereof, “Public Statements” shall mean
statements, written, electronic or oral, given to any media person or outlet, to
securities analysts, to persons known to the EXECUTIVE to be shareholders of the
COMPANY or made to a group of 4 or more people or statements made under
circumstances where it is reasonable to believe that they would become public.
Public Statements shall not include private conversations to persons not just
described unless statements are made under circumstances where it is reasonable
to believe that they would become public. In addition, for a period of five
years after the Final Date of Employment, the EXECUTIVE agrees that he shall not
make any statements, public or private, disparaging of the COMPANY or other
Companies, the Board, or the officers, directors, stockholders, or employees of
the COMPANY or other Companies. The Companies shall similarly not disparage, and
the COMPANY shall direct its executive officers to (and request that its
directors) similarly not disparage, the EXECUTIVE for a period of five years
following the Final Date of Employment. Notwithstanding any of the foregoing in
this subsection, the parties may respond truthfully to inquiries from
governmental agencies or from the prospective employers of the EXECUTIVE.
Similarly, nothing in this Agreement is intended to prevent either party from
seeking to enforce the provisions of this Agreement through appropriate
proceedings.
 
The parties acknowledge that the COMPANY retains the right, together with any
other legal remedy the COMPANY may have, to discontinue the payments and
benefits described in Sections 3 or 4, at any time upon written notice to the
EXECUTIVE, in the event that the COMPANY determines, in good faith, that (i) the
EXECUTIVE is violating or has violated any of the obligations of Sections 7(e),
(f) or (g) above, or (ii) the EXECUTIVE is violating in any material respect or
has violated in any material respect any of the obligations of Sections 7(a),
(b), (c) or (d) above. In such an event, the EXECUTIVE may seek a determination,
pursuant to the provisions of Section 15 below, that such action by the COMPANY
was not justified and should be remedied. Nothing in this Agreement shall
prohibit or restrict the EXECUTIVE from testifying truthfully as may be required
by the Securities and Exchange Commission or other governmental or judicial body
acting in its official capacity.
 

-8-

--------------------------------------------------------------------------------





 
8.  The EXECUTIVE acknowledges and agrees that the restrictions contained in
Section 7 (c)-(g) are reasonable and necessary to protect and preserve the
legitimate interests, properties, goodwill and business of the COMPANY, that the
COMPANY would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the COMPANY should
the EXECUTIVE breach any of such provisions. The EXECUTIVE further acknowledges
and agrees that a breach of any of such restrictions cannot be adequately
compensated by monetary damages. The EXECUTIVE agrees that the COMPANY shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of proving actual damages, as well as an equitable accounting of all earnings,
profits and other benefits arising from any violation of such restrictions,
which rights shall be cumulative and in addition to any other rights or remedies
to which the COMPANY may be entitled. In the event that any of such restrictions
should ever be adjudicated to exceed the time, geographic, service, or other
limitations permitted by applicable law in any jurisdiction, it is the intention
of the parties that the provision shall be amended to the extent of the maximum
time, geographic, service, or other limitations permitted by applicable law,
that such amendment shall apply only within the jurisdiction of the court that
made such adjudication and that the provision otherwise be enforced to the
maximum extent permitted by law.
 
9.  The entry into this Agreement by the Parties is not and shall not be
construed to be an admission of any act, practice or policy by the COMPANY in
violation of any statute, common law duty, constitution, or administrative rule
or regulation. Further, this Agreement shall not constitute evidence of any such
proscribed or wrongful act, practice or policy by the COMPANY.
 
10.  The Parties agree that this Agreement shall not be tendered or admissible
as evidence in any proceeding by either Party for any purpose, except in a
proceeding involving one or both of the Parties in which this Agreement or any
part of this Agreement, an alleged breach of this Agreement, the enforcement of
this Agreement, and/or the validity of any term of this Agreement is at issue.
 
11.  The COMPANY advises the EXECUTIVE to consult an attorney before signing
this Agreement, and the EXECUTIVE acknowledges that he has consulted an attorney
before signing this Agreement.
 
12.  The EXECUTIVE acknowledges the adequacy and sufficiency of the
consideration for his promises set forth in this Agreement. The EXECUTIVE is
estopped from raising, and hereby expressly waives any defense regarding the
receipt and/or legal sufficiency of the consideration provided under this
Agreement.
 
13.  The EXECUTIVE hereby acknowledges his understanding that, had he wished to
do so, he could have taken up to twenty-one (21) days to consider this
Agreement, that he has read this Agreement and understands its terms and
significance, and that he executes this Agreement voluntarily and with full
knowledge of its effect, having carefully read and considered all terms of this
Agreement and, if he has chosen to consult with an attorney, having had all
terms and their significance fully explained to him by his attorney.
 

-9-

--------------------------------------------------------------------------------





 
14.  The EXECUTIVE understands that he may revoke this Agreement, as it applies
to him, within seven (7) days following execution of this Agreement and that
this Agreement, as it applies to him, shall not become effective or enforceable
until that revocation period has expired. Any such revocation must be effected
by delivery of a written notification of revocation of the Agreement to the
General Counsel of the COMPANY prior to the end of such 7 day revocation period.
In the event that the Agreement is revoked by the EXECUTIVE, the COMPANY shall
have no obligations under the Agreement, no amounts will be payable under this
Agreement, and this Agreement shall be deemed to be void ab initio and of no
further force or effect.
 
15.  Any controversy or claim arising out of, or relating to, this Agreement, or
its breach, shall be governed by the laws of the State of Colorado, without
giving effect to the principles of conflict of laws thereof, and shall be
resolved by final and binding arbitration, in accordance with the rules for
contractual disputes then applicable, of the Judicial Arbiter Group, Denver,
Colorado, and judgment on the award rendered may be entered in any court having
jurisdiction.
 
16.  The EXECUTIVE shall be responsible for paying all income taxes attributable
to payments and benefits received under this Agreement, and all payments and
benefits provided to the EXECUTIVE shall be net of applicable income, employment
or other taxes required to be withheld therefrom.
 
 
17.  This Agreement represents the complete agreement between the EXECUTIVE and
the COMPANY concerning the subject matter in this Agreement, and it supersedes
all prior agreements or understandings, written or oral, including the
Employment Agreement. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the Parties hereto or their respective
successors and legal representatives.
 
18.  Each of the Sections contained in this Agreement shall be enforceable
independently of every other Section in this Agreement, and the invalidity or
unenforceability of any Section shall not invalidate or render unenforceable any
other Section contained in this Agreement.

-10-

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below, intending to be legally bound by this Agreement.
 
EXECUTIVE
 
VAIL RESORTS, INC.
 
/s/ Adam M. Aron        
By:   /s/ Martha D. Rehm            
Adam M. Aron
 
Name:  Martha D. Rehm
Title:    Sr. Vice President and General Counsel
 
Date: February 27, 2006
Date: February 27, 2006



 

-11-

--------------------------------------------------------------------------------






ANNEX A



             
ADAM M. ARON
       
Stock Options Outstanding and Exercisable As Of
2/27/2006
                   
 
         
Grant
 
Grant
Options
Option
Options Vested
Date
Plan ID
Type
Granted
Price
& Exercisable
           
 
 
 
 
 
 
9/14/1999
1999Plan
Non-Qualified
60,000
$19.0625
60,000
9/28/1999
1999Plan
Non-Qualified
65,000
$21.1250
65,000
9/12/2000
1999Plan
Non-Qualified
100,000
$19.1250
100,000
12/9/2002
1996Plan
Non-Qualified
120,000
$17.3350
120,000
 
 
 
 
 
 
 
 
 
 
 
 
11/20/2003
2002Plan
Non-Qualified
120,000
$14.7300
80,000
9/28/2004
2002Plan
Non-Qualified
120,000
$18.7300
40,000
         
 
           
Current Non-forfeited Optionee Total 
     
                        465,000


